Title: From Benjamin Franklin to William Shirley, [30 December 1754?]
From: Franklin, Benjamin
To: Shirley, William


[Sir]
Monday Morning [December 30? 1754]
I return your Excellency the Papers you have been pleas’d to favour me with the Perusal of. I really can think of nothing to add on the Topics you mention’d to me; but am of Opinion that the Force and Impression of the Matters contain’d in the 5 first and 3 last Pages, would be greater, if they might be read together, and were not disjoin’d by the Accounts of the French Settlements and Encroachments. I think, therefore, they should make a separate Part of the Pamphlet; The Account of the French Settlements and Encroachments another distinct Part; and that divided into shorter Paragraphs. And if Your Excellency should be of Opinion that my Paper on the Peopling of Countries, &c. would on this Occasion be of any Use, I would not object to its being annexed. With the greatest Esteem and Attachment, I am, Your Excellency’s most obedient and most humble Servant
B Franklin
 Addressed: To  His Excellency William Shirley Esqr
Endorsed: Papers Concerng the Settlemt. of N Eng &c.
